Judgment, Supreme Court, New York County (George Roberts, J.), rendered November 7, 1985, which convicted defendant, upon his plea of guilty, of manslaughter in the first degree and sentenced him to a prison *390term of 8 ⅓ to 25 years, unanimously modified, as a matter of discretion in the interest of justice, to reduce the sentence to 5 to 15 years, and otherwise affirmed.
Defendant was 45 years old when he committed this crime, which appears to be an isolated incident of criminal activity on his part. In light of defendant’s background, we find the sentence imposed to be excessive to the extent indicated. Concur—Sandler, J. P., Carro, Asch, Rosenberger and Ellerin, JJ.